Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in this application.

Claim Amendments
The applicant amended independent claim 1 and 8 to include features similar to:
“generating a facial aging visualization of a subject”; 
“determining a predicted future presence of at least one clinical sign of aging for the subject based on receiving protein biomarker concentration information generated from a sample collected from the subject”.
The applicant amended independent claim 15 to include features: 
“determine a predicted future presence of at least one clinical sign of aging for a subject based on receiving protein biomarker concentration information generated from a sample collected from the subject”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. (2015/0099947) in view of Khoo et al. (2015/0149318) and further in view of Koruga et al. (2009/0245603) and Neeser et al. (2010/0254581; IDS).

Regarding claim 1, Qu teaches a method of generating a facial aging visualization of a subject (e.g., FIGS. 19A-19B show facial images of a patient before (FIG. 19A) and after (FIG. 19B) laser ablation treatment. The images were analyzed for 9 visual skin parameters. Qu: [0332] L.2-5. The data obtained based on the measured 9 visual skin parameters were then incorporated into the SYI algorithm (equation 1) to determine the before and after SYI value for the patient. Qu: [0332] L.13-16.  It was found that the SYI increased from 35.3 measured before the treatment (baseline measurement) to 37.5 measured after the laser ablation treatment to achieve a change in SYI of 2.2.  This change equates to achieving skin characteristics 10.1 years younger according to age correlation of the mathematical model (FIG. 22). Qu: [0333]), the method implemented by at least one computer processor programmed by one or more machine instructions (e.g., a smart device that includes a display and a computer-readable medium having a set of instructions that, upon execution by a processor, causes the processor to perform at least the following: (i) using one or more images of a subject to measure visual skin parameters, (ii) determining a before-the treatment skin youthfulness index (SYIb) value, (iii) determining an after-the treatment skin youthfulness index (SYIa) value, (iv) correlating the SYIb value to an age standard reference curve to determine a before-the treatment age value, (v) correlating the SYIa value to the age standard reference curve to determine an after-the treatment age value, (vi) determining the difference between the before-the treatment age value and the after-the treatment age value to measure improvement, if any, of facial skin characteristics following the treatment.  The method also includes a step of causing the display to display a result of the determined difference. Qu: [0097] L.1-17), the method comprising: 
determining a predicted future presence of at least one clinical sign of aging based on receiving protein biomarker concentration information (see 1_1 below) generated from a sample collected from the subject (see 1_4 below);
generating a virtual representation on an electronic display indicative of the predicted future presence of the at least one clinical sign of aging (see 1_2 below) in the absence of any treatment (e.g., a method for measuring an improvement of skin characteristics following a treatment comprising: Qu: [0029] L.1-3; (i) measuring visual skin parameters: wrinkle score (Wr), pore score (P), translucency index (T), skin yellowness (b*), and unevenness of skin tone (U) before (b) and after (a) the treatment; Qu: [0030];  (ii) determining a before-the treatment skin youthfulness index (SYIb) value, wherein SYIb is calculated: Qu: [0031] L.1-3; 

    PNG
    media_image1.png
    46
    453
    media_image1.png
    Greyscale

(iv) correlating the SYIb value to an age standard reference curve to determine a before-the treatment age value; Qu: [0033].
Therefore, to compare the effect of treatment, it is obvious that SYIb is obtained before the treatment and visual skin parameters are measured to obtain the skin youthfulness index (SYIb) so as to compare with the SYI after the treatment to see its effect); and
generating at least one virtual representation on the electronic display indicative of a predicted effect of at least one treatment (e.g., e.g., a method for measuring an improvement of skin characteristics following a treatment comprising: Qu: [0029] L.1-3; (i) measuring visual skin parameters: wrinkle score (Wr), pore score (P), translucency index (T), skin yellowness (b*), and unevenness of skin tone (U) before (b) and after (a) the treatment; Qu: [0030]; (iii) determining an after-the treatment skin youthfulness index (SYIa) value, wherein the SYIa is calculated:  Qu: [0032] L.1-3;

    PNG
    media_image2.png
    44
    451
    media_image2.png
    Greyscale

(v) correlating the SYIa value to the age standard reference curve to determine an after-the treatment age value; Qu: [0034]. 
Therefore, to compare the effect of treatment, it is obvious that SYIa is obtained after the treatment and visual skin parameters are measured to obtain the skin youthfulness index (SYIa) so as to compare with the SYI before the treatment to see its effect. Thus, (vi) determining the difference between the before-the treatment age value and the after-the treatment age value to measure improvement, if any, of facial skin characteristics following the treatment. Qu: [0035]. The term "skin treatment" refers to any skin care regimen that is intended to have a noticeable effect on human facial appearance and includes, for example, nutritional programs, the use of topical skin care products, the use of skin care devices, oral dosage forms, massage therapy, radiation treatments, and the like, and combinations thereof.  For example, the skin treatment may be a cosmetic skin treatment.  Alternatively, the skin treatment may be a medical skin treatment.  A "cosmetic treatment" is a non-medical procedure to help the health and appearance of the facial skin.  Cosmetic treatments may be topical treatments or procedures that may be performed at individual's home, cosmetic/beauty salons, spas (e.g., destination or day spa), cosmetic schools, or at a doctor's office.  Examples of cosmetic facial skin treatments include facials; chemical (glycolic acid or trichloroacetic acid) and physical peels (dermabrasion or microdermabrasion); IPL/Photorejuvenation; laser skin resurfacing; and others.  Other examples of cosmetic treatments include treatments with lotions or creams that include cosmetic compositions, including e.g., anti-aging agents, such as Retin A, resveratrol, allantoin, vitamin C, vitamin E, and peptides.  Qu: [0200] L.16-37.  Therefore, the treatment can be skin treatment that includes medical treatment, cosmetic treatment such as lotions and creams) on the predicted future presence of the at least one clinical sign (see 1_3 below).
While Qu does not explicitly teach, Khoo teaches:
(1_1). determining a predicted future presence of at least one clinical sign of aging (e.g., set of biological data is selected from the group consisting of skin wrinkling, skin texture, skin pigmentation, skin hydration, age, UV exposure, health habits, and combinations thereof in relation to the individual; Khoo: [0008] L.2-6) based on receiving protein biomarker concentration information (e.g., the present invention proposes to calculate a skin energy score that is indicative of the metabolic energy of the skin cells of an individual. Khoo: [0031] L.1-3.  The skin energy score-calculating function is in turn established by empirical studies that correlate one or more or all of the above-listed biological data collected from a sample population of individuals with the metabolic energy level measured in the skin cell samples collected from such individuals.  Because actual measurement of the metabolic energy level in the skin cells of the individual customer is so costly and time-consuming as to prohibit the use thereof in real market places, the present invention utilizes an empirically derived function to calculate the skin energy score, thereby effectively eliminating the need for actual skin energy measurement. Khoo: [0031] L.7-19. The skin metabolic energy can be measured by detecting the concentration and/or distribution of one or more biomarkers that is known to be involved in one of the cellular metabolic pathways of the human skin cells.  Such biomarkers include, but are not limited to, NADP(H), flavines, elastin, collagen, melanin, protoprophyrin IX monomers, advanced glycation end products (AGEs), IL-1, ATP, and the like.  Khoo: [0032].  It is interpreted that SYI of Qu is equivalent to the skin energy score.  The skin metabolic energy is indicative of the skin energy score (SYI) that is derived from the skin conditions (skin wrinkling, skin texture, skin pigmentation, skin hydration, age, … ) which are signs of aging.  Khoo further teaches that FIG. 4 is a graph plotting the measured granular cell NADP(H) levels against ages of the individuals.  Specifically, a linear regression function of r=-0.234x+48.442 was formulated based on the observed correlation between the NADP(H) levels and the ages, as shown by the straight line in FIG. 4.  This linear regression function can then be used to predict the NADP(H) level in the skin cells of an individual based on the age of such individual.  Khoo: [0041] and Fig. 4; reproduced below for reference.  

    PNG
    media_image3.png
    548
    469
    media_image3.png
    Greyscale

It can be seen from Fig, 4 that given the NADP(H) level, age can be obtained.  It is obvious that relationship of levels of biomarkers (NADP(H), flavines, elastin, collagen, melanin, and etc) can be obtained for skin wrinkles, skin texture, skin pigmentation, skin hydration, UV exposure, health habits and etc.);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Khoo into the teaching of Qu because the skin energy score and the skin metabolic energy are indicative of one another.
While the combined teaching of Qu and Khoo does not teach, Koruga teaches:
(1_2). generating a virtual representation on an electronic display indicative of the predicted future presence of the at least one clinical sign of aging (e.g., In an embodiment, an algorithm 150 for determining a skin state 158 may enable prediction/simulation tools 132.  Having determined a skin state 158, an algorithm 150 may be able to simulate progression of aging, simulate skin care treatment effects and skin care and cosmetic regimens 118, simulate progression of a skin condition, and the like.  Referring to FIG. 6, a user may use a user interface 102 to access the simulation tools 132.  In the example, the image of an entire face may be used but it should be understood that simulation tools 132 may be used to generate simulations for any size area of concern.  After selecting or capturing a starting image, a user may indicate the kind of simulation they would like to perform.  For example, the user may like to perform a simulation of aging only, or a simulation of aging and treatment effects.  The simulation tool 132 may return data on overall appearance, wrinkle count, elasticity, luminosity, moisture, product usage simulation, and the like.  For example, the output may also include a split image with the original face on one half and a new simulated output on the other half.  Koruga: [0262] and Fig. 6; reproduced below for reference.

    PNG
    media_image4.png
    493
    673
    media_image4.png
    Greyscale


) in the absence of any treatment;
(1_3). generating at least one virtual representation on the electronic display indicative of at least one treatment on the predicted future presence of the at least one clinical sign of aging (e.g., In an embodiment, an algorithm 150 for determining a skin state 158 may enable prediction/simulation tools 132.  Having determined a skin state 158, an algorithm 150 may be able to simulate progression of aging, simulate skin care treatment effects and skin care and cosmetic regimens 118, simulate progression of a skin condition, and the like.  Referring to FIG. 6, a user may use a user interface 102 to access the simulation tools 132.  In the example, the image of an entire face may be used but it should be understood that simulation tools 132 may be used to generate simulations for any size area of concern.  After selecting or capturing a starting image, a user may indicate the kind of simulation they would like to perform.  For example, the user may like to perform a simulation of aging only, or a simulation of aging and treatment effects.  The simulation tool 132 may return data on overall appearance, wrinkle count, elasticity, luminosity, moisture, product usage simulation, and the like.  For example, the output may also include a split image with the original face on one half and a new simulated output on the other half.  Koruga: [0262] and Fig. 6. In the system and method, the camera comprises a tracking unit for tracking at least one of skin spots over time, laser treatment effectiveness, cellulite content in skin, condition of veins and capillaries, botox treatment effectiveness, anti-aging treatment effectiveness, anti-acne treatment effectiveness, and a pictorial history of skin to be given to the doctor. Koruga: [0060] L.21-27. The term "treatment area" refers to a region of the skin that is to be treated with a skin treatment, including any medical or cosmetic treatment.  In a preferred embodiment of this invention, the affected area may be a site for which improvement of a cosmetic nature is sought, and can also include all skin on an individual.  Qu: [0139]. The term "skin treatment" refers to any skin care regimen that is intended to have a noticeable effect on human facial appearance and includes, for example, nutritional programs, the use of topical skin care products, the use of skin care devices, oral dosage forms, massage therapy, radiation treatments, and the like, and combinations thereof.  For example, the skin treatment may be a cosmetic skin treatment.  Alternatively, the skin treatment may be a medical skin treatment.  A "cosmetic treatment" is a non-medical procedure to help the health and appearance of the facial skin.  Cosmetic treatments may be topical treatments or procedures that may be performed at individual's home, cosmetic/beauty salons, spas (e.g., destination or day spa), cosmetic schools, or at a doctor's office.  Examples of cosmetic facial skin treatments include facials; chemical (glycolic acid or trichloroacetic acid) and physical peels (dermabrasion or microdermabrasion); IPL/Photorejuvenation; laser skin resurfacing; and others.  Other examples of cosmetic treatments include treatments with lotions or creams that include cosmetic compositions, including e.g., anti-aging agents, such as Retin A, resveratrol, allantoin, vitamin C, vitamin E, and peptides.  Qu: [0200] L.16-37.  An example of a medical treatment includes plastic surgery to make the skin look younger or more youthful and may include: partial or full-face lifts, laser treatments, skin resurfacing, wrinkle treatments, such as treatments with neurotoxins (Botox™, Dysport™  and Xeomin™), Injectable Fillers, Hyaluronic Acids (Juvederm™, Restylane™ and others), Hydroxyapatitie microspheres (Radiesse™), Poly-L-Lactic Acid (Sculptra™), Polymethylmethacrylate microspheres/collagen (Artefill™), and fat grafting.  Qu: [0201].  Therefore, skin and cosmetic treatments are applied to simulation tool 132 (of Koruga) to see the effectiveness of the treatment).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koruga into the combined teaching of Qu and Khoo so that the user can see the effect of aging and effectiveness of the various skin and cosmetic treatments.
While the combined teaching of Qu, Khoo and Koruga does not explicitly teach, Neeser teaches:
(1_4). determining a predicted future presence of at least one clinical sign of aging based on receiving protein biomarker concentration information generated from a sample collected from the subject (e.g., Another embodiment of the present invention discloses a method for assessing skin and associated health conditions in a subject. The method comprises the steps of: obtaining a sample comprising hair, skin cells, proteins or enzymes from a stratum corneum of the subject with a sampling device, wherein one or more agents are disposed thereon and interact with the skin.  Neeser: [0010].  Abundance of biomarkers correlating to skin conditions exemplify why it is currently difficult to coordinate products to consumer skin conditions. Stratum corneum is the outer layer of the skin that interacts with the environment. Biomarkers naturally occurring in the stratum corneum are natural moisturizing factors (NMFs), proteins, enzymes, lipids, fatty acids, ceramides, and cytokines. The presence of aldehydes, carbonyl proteins, vitamins, surfactants, metals, pollutants, porphyrins, and bacteria are indicative of various skin conditions. Imbalance of naturally occurring biomarkers or the presence of one or more analytes correlate to skin conditions including, but not limited to dryness, itchiness, flaking, scaling, roughness, wrinkles, elasticity, age spots, bumps, redness, and inflammation. These skin conditions are implicated in several skin problems or diseases, such as oxidative or sun-damage, dehydration, acne, irritation, aging, wrinkles, inflammation, rosacea, eczema, psoriasis, and allergic or contact dermatitis. Neeser: [0074]. Hydration Retention Profiling: In certain embodiments an adhesive is used to collect a skin sample, and that sample is imaged over time. Analyzing logarithmic trend from the performance of the skin sampled at time intervals after tape stripping to assess how moisture is retained in the stratum corneum. The method can be used to look at the decrease in moisture levels over time, as moisture evaporates and the skin samples dries, and becomes lighter in appearance. The logarithmic curve that results from plotting the data points is show below in FIG. 9. FIG. 10 shows the images captured that are the basis for the curve in FIG. 9. The images show a clear trend of increasing whiteness in the skin flakes showing dehydration over time.  Neeser: [0115] and Figs. 9 and 10. Different areas of the body, having different levels of skin hydration, will produce unique curves. FIG. 11A below shows the resultant curve from the skin sample from the cheek as compared to the forehead sample in FIG. 9.  Neeser: [0116] and Fig. 11A. Thus, biomarkers naturally occurring in the stratum corneum are correlated to the skin conditions including dryness, itchiness, flaking, wrinkles etc.  Therefore, to assess the skin and health condition of a person, samples of skin cells of the stratum corneum are obtained from the person.  Skin sample is imaged over time to assess how moisture is retained in the stratum corneum);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Neeser into the combined teaching of Qu, Khoo and Koruga because the epidermal sample contains biomarkers that correlate to skin conditions.

Regarding claim 2, the combined teaching of Qu, Khoo and Koruga teaches the method of Claim 1, further comprising updating a life-time aging trend indicator based on receiving protein biomarker concentration information (e.g., FIG. 4 is a graph plotting the measured granular cell NADP(H) levels against ages of the individuals.  Specifically, a linear regression function of r=-0.234x+48.442 was formulated based on the observed correlation between the NADP(H) levels and the ages, as shown by the straight line in FIG. 4.  This linear regression function can then be used to predict the NADP(H) level in the skin cells of an individual based on the age of such individual.  Khoo: [0041] and Fig. 4.   Such a linear regression function can be further expanded to include additional variants to form a linear multi-variant regression function.  For example, additional biological information collected from the sample population of 80 healthy Japanese females, including the skin conditions such as skin wrinkling, skin texture (e.g., elasticity and/or firmness), skin pigmentation (e.g., spots, tone, radiance, translucence, etc.), skin hydration, and the like, and life-style choices such as UV exposure (e.g., frequency and duration of outdoor exposure and sunscreen habits), health habits (e.g., exercise habits, dietary habits, smoking/drinking habits, etc.), and the like, can be included to establish the multi-variant regression function, thereby achieving better prediction of NADP(H) levels. Khoo: [0042].  Therefore, additional sample population will update the linear regression function to predict the NADP(H) level with the skin cells of an individual based on the age of such individual.  It is obvious that similar regression function can be calculated for other biomarker level (concentration) with other skin conditions, for example, skin wrinkling). 

Regarding claim 4, the combined teaching of Qu, Khoo and Koruga teaches the method of Claim 1, further comprising receiving one or more inputs indicative of protein biomarker concentration information from an immunoassay analyzer device (e.g., The concentration and/or distribution of such biomarkers can be readily detected by various methods and techniques known in the art, which include both conventional biochemical assays such as capillary electrophoresis, cycling assays, high performance liquid chromatography analyses, and spectrophotometric assays (e.g., luciferase-based liquid scintillation spectrometric assays), and recently developed methods such as confocal microscopy, optical coherence tomography, one/two/multi-photon tomography, and the like.  Khoo: [0033]).

Regarding claim 5, the combined teaching of Qu, Khoo and Koruga teaches the method of Claim 1, wherein determining the predicted future presence of the at least one clinical sign of aging for the subject based on receiving protein biomarker concentration information generated from the sample collected from the subject includes determining the predicted future presence of at least one of shiny skin, rough skin, uneven skin tone, eye wrinkles, photo-aging, loss of elasticity, or dilated pores based on receiving the protein biomarker concentration information (e.g., Specifically, an empirical study was conducted to take measurements of NADP(H) levels in granular cell samples collected from a sample group of 80 healthy Japanese females (n=80), using the two-photon tomographic technique.  Further, the skin wrinkling, skin texture, skin pigmentation, and skin hydration of such individuals were measured using an APSII-100 Aramo portable scanner commercially available from Aram-Huvis (Korea).  Various other skin measurement devices well known in the art can also be used to take the skin measurements.  Khoo: [0039]).

Regarding claim 6, the combined teaching of Qu, Khoo and Koruga teaches the method of Claim 1, wherein generating the virtual representation on an electronic display indicative of the predicted future presence of the at least one clinical sign of aging includes generating a spider diagram or a face aging simulation (e.g., Referring to FIG. 6, a user may use a user interface 102 to access the simulation tools 132.  In the example, the image of an entire face may be used but it should be understood that simulation tools 132 may be used to generate simulations for any size area of concern.  After selecting or capturing a starting image, a user may indicate the kind of simulation they would like to perform.  For example, the user may like to perform a simulation of aging only, or a simulation of aging and treatment effects.  The simulation tool 132 may return data on overall appearance, wrinkle count, elasticity, luminosity, moisture, product usage simulation, and the like.  For example, the output may also include a split image with the original face on one half and a new simulated output on the other half.  Koruga: [0262] and Fig. 6). 

Regarding claims 8-9 and 11-13, the claims are system claims of method claims 1-2 and 4-6 respectively.  The claims are similar in scope to claims 1-2 and 4-6 respectively and they are rejected under similar rationale as claims 1-2 and 4-6 respectively.
Qu teaches sophisticated facial imaging systems make it possible to objectively measure visual properties of the skin using image analysis apparatus and methods. (Qu: [0135] L.1-3).
Qu further teaches in claim 8 that the virtual representation includes a rate of change of the clinical sign of aging (e.g., FIG. 24 depicts a graphical correlation of Skin Youthfulness Index to age illustrating the difference before and after product use. Qu: [0124]. Providing an age/SYI correlation allows one to describe skin age in terms of skin youthfulness, as an index that shows positive aspects of skin and a concept that can be easily received by beauty-conscious consumers.  For example, on average, an individual having younger skin (e.g., an individual with a chronological age of 20 years) may exhibit a skin youthfulness index of 52, while, on average, an individual having older or more mature skin (e.g., an individual with a chronological age of 45 years) may exhibit a SYI index of 36.  Improving the value of SYI from 36 to a higher number may indicate the consumer achieved a younger-looking skin.  Also, the efficacy of skin care products and/or treatments may therefore be evaluated.  This concept is illustrated in FIG. 24.  Qu: [0228] and Fig. 24. It can be seen that the improvement of treatment can be evaluated by improvement of x years over the number of treatments.  Regarding the different type of treatments, the improvement can be assessed by dividing x years with the same number of different treatments, such as cosmetic facial skin treatments with chemical such as glycolic acid or trichoroacetic acid, physical peels, and etc.).
Khoo teaches that FIG. 4 is a graph plotting the measured granular cell NADP(H) levels against ages of the individuals.  Specifically, a linear regression function of 
r = -0.234x+48.442 
was formulated based on the observed correlation between the NADP(H) levels and the ages, as shown by the straight line in FIG. 4. (Khoo: [0041] L.1-6).  The rate of change is clinical sign of aging with the biomarker is given by the inverse of the slope of the regression function and it is -1/0.234 or an increase of 4.27 years/unit level of decrease in NADP(H).

Regarding claims 15-16 and 18-19, the claims are device claims of method claims 1-2 and 4-5 respectively.  The claims are similar in scope to claims 1-2 and 4-5 respectively and they are rejected under similar rationale as claims 1-2 and 4-5 respectively.
Qu teaches sophisticated facial imaging systems make it possible to objectively measure visual properties of the skin using image analysis apparatus and methods. (Qu: [0135] L.1-3).
Qu further teaches in claim 15 that first and second treatment regimens on the predicted future presence of the at least one clinical sign of aging (e.g., The term "skin treatment" refers to any skin care regimen that is intended to have a noticeable effect on human facial appearance and includes, for example, nutritional programs, the use of topical skin care products, the use of skin care devices, oral dosage forms, massage therapy, radiation treatments, and the like, and combinations thereof.  For example, the skin treatment may be a cosmetic skin treatment.  Alternatively, the skin treatment may be a medical skin treatment.  A "cosmetic treatment" is a non-medical procedure to help the health and appearance of the facial skin.  Cosmetic treatments may be topical treatments or procedures that may be performed at individual's home, cosmetic/beauty salons, spas (e.g., destination or day spa), cosmetic schools, or at a doctor's office.  Examples of cosmetic facial skin treatments include facials; chemical (glycolic acid or trichloroacetic acid) and physical peels (dermabrasion or microdermabrasion); IPL/Photorejuvenation; laser skin resurfacing; and others.  Other examples of cosmetic treatments include treatments with lotions or creams that include cosmetic compositions, including e.g., anti-aging agents, such as Retin A, resveratrol, allantoin, vitamin C, vitamin E, and peptides. Qu: [0200] L.16-37.  Therefore, each regimen provides some improvement to the facial skin, it is obvious that two or more regimens can provide greater improvement to the facial skin).
Khoo teaches that the present invention provides a computer-based system and method for faster and more cost-effective evaluation and assessment of the metabolic energy of skin cells of a particular individual.  (Khoo: [0006]).

Regarding claim 20, the claim is a device claim of method claim 6.  The claim is similar in scope to claim 6 and it is rejected under similar rationale as claim 6.
Khoo further teaches the first and second virtual representation on the electronic display when “the user may like to perform a simulation of aging only, or a simulation of aging and treatment effects” where the simulation of aging only and simulation of aging and treatment effects produce virtual representation on the electronic display similar to Fig. 6 of Khoo.

Qu further teaches: effects of the two or more treatment regimens on … face aging simulation (e.g., The term "skin treatment" refers to any skin care regimen that is intended to have a noticeable effect on human facial appearance and includes, for example, nutritional programs, the use of topical skin care products, the use of skin care devices, oral dosage forms, massage therapy, radiation treatments, and the like, and combinations thereof.  For example, the skin treatment may be a cosmetic skin treatment.  Alternatively, the skin treatment may be a medical skin treatment.  A "cosmetic treatment" is a non-medical procedure to help the health and appearance of the facial skin.  Cosmetic treatments may be topical treatments or procedures that may be performed at individual's home, cosmetic/beauty salons, spas (e.g., destination or day spa), cosmetic schools, or at a doctor's office.  Examples of cosmetic facial skin treatments include facials; chemical (glycolic acid or trichloroacetic acid) and physical peels (dermabrasion or microdermabrasion); IPL/Photorejuvenation; laser skin resurfacing; and others.  Other examples of cosmetic treatments include treatments with lotions or creams that include cosmetic compositions, including e.g., anti-aging agents, such as Retin A, resveratrol, allantoin, vitamin C, vitamin E, and peptides. Qu: [0200] L.16-37.  Therefore, each regimen provides some improvement to the facial skin, it is obvious that two or more regimens can provide greater improvement to the facial skin).

Claim 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qu in view of Khoo, Koruga and Neeser as applied to claims 1 (8 and 15) and further in view of Kanani078 et al. (WO 2018/109078; IDS).

Regarding claim 3, the combined teaching of Qu, Khoo, Koruga and Neeser teaches the method of Claim 1, wherein determining the predicted future presence of the at least one clinical sign of aging for the subject based on receiving protein biomarker concentration information generated from the sample collected from the subject (e.g., In certain embodiments an adhesive is used to collect a skin sample, and that sample is imaged over time. Analyzing logarithmic trend from the performance of the skin sampled at time intervals after tape stripping to assess how moisture is retained in the stratum corneum. The method can be used to look at the decrease in moisture levels over time, as moisture evaporates and the skin samples dries, and becomes lighter in appearance.  Neeser: [0115] L.1-9) includes determining the predicted future presence of the at least one clinical sign of aging based on receiving information about a concentration of or information indicative of a presence or absence of at least one of an FLG2 biomarker, a TG3 biomarker, an IDE biomarker, and a YKL40 biomarker (see 3_1 below).
While the combined teaching of Qu, Khoo, Koruga and Neeser does not teach, Kanani078 teaches: 
(3_1). determining the predicted future presence of the at least one clinical sign of aging based on receiving information about a concentration of or information indicative of a presence or absence of at least one of an FLG2 biomarker, a TG3 biomarker, an IDE biomarker, and a YKL40 biomarker (e.g., The applicant discovered surprisingly that the expression of the gene encoding Lipocalin-1 (LCN1), at the level of the skin, is correlated with the presence of signs of skin dryness. Lipocalin-1 (LCN 1) is a small secreted protein of 20 kDa. LCN 1 belongs to the calicyn superfamily and the lipocalin family known to bind with and transport small lipophilic molecules such as retinal and retinoic acid. Kanani078: p.1 L.17-22.  According to one preferred embodiment, the skin sample used in the method for identifying a compound suitable for reducing and/or slowing the progression of the signs of skin aging according to the invention is a skin cell culture, an epidermis culture, a reconstructed whole skin, a human skin explant, or a skin sample from a subject as defined above. Kanani078: p.5 L.19-23).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kanani078 into the combined teaching of Qu, Khoo, Koruga and Neeser because "dryness" covers both skin dehydration (water loss) and a loss of lipids from the skin (generally in turn giving rise to dehydration). (Kanani078: p.2 L.8-9) are not visible at the early stages and in particular sensations of tautness and a rough texture (Kanani078: p.2 L.11-12) and the measurement of the level of expression of the gene encoding LCN1 determines whether said subject’s skin displays signs of dryness (Kanani078: p.1 L30-31).

Regarding claim 10, the claim is a system claim of method claim 3.  The claim is similar in scope to claim 3 and it is rejected under similar rationale as claim 3.

Regarding claim 17, the claim is a device claim of method claim 3.  The claim is similar in scope to claim 3 and it is rejected under similar rationale as claim 3.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qu in view of Khoo, Koruga and Neeser as applied to claims 1 (8) and further in view of Kim et al. (2017/0084069).
 
Regarding claim 7, the combined teaching of Qu, Khoo, Koruga and Neeser teaches the computer-implemented method of Claim 1, wherein the method further comprises receiving one or more questionnaire responses, and wherein the determination of at least one instance of a predicted facial aging trend is further based on the one or more questionnaire responses (see 7_1 below). 
While the combined teaching of Qu, Khoo, Koruga and Neeser does not teach, Kim teaches:
(7_1). a predicted facial aging trend is further based on the one or more questionnaire responses (e.g., In one aspect of the present disclosure, there is provided a method for facial age simulation based on an age of each facial part and environmental factors, the method comprising: measuring an age of each facial part on the basis of an input face image; designating a personal environmental factor; transforming an age of each facial part by applying an age transformation model according to the age of each facial part and the environmental factor; reconstructing the image transformed for each facial part; and composing the reconstructed images to generate an age-transformed face.  Kim: [0011]. Among the environmental factors, the life habit may include skin care, drinking, smoking, exercise, diet or the like.  The environmental factor may be prepared by carrying a survey to the person in the face image or automatically investigated by collecting face images for a specific group classified by body type, job or the like. Kim: [0053] L.6-11).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim into the combined teaching of Qu, Khoo, Koruga and Neeser so that environment factor in the facial age simulation can be changed by person in the face image through a survey.

Regarding claim 14, the claims are system claims of method claim 7.  The claim is similar in scope to claim 7 and it is rejected under similar rationale as claim 7.

Response to Arguments
Applicant’s arguments filed on March 3, 2021 have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional reference of Neeser (2010/0254581; IDS).
R1.	Regarding claim 1, 8 and 15, the applicant amended the claims to recite features similar to “generating a facial aging visualization of a subject” and “determining a predicted future presence of at least one clinical sign of aging for the subject based on receiving protein biomarker concentration information generated from a sample collected from the subject”.
The examiner applied the reference Qu to teach “generating a facial aging visualization of a subject” with “FIGS. 19A-19B show facial images of a patient before (FIG. 19A) and after (FIG. 19B) laser ablation treatment. The images were analyzed for 9 visual skin parameters.”  (Qu: [0332] L.2-5); “The data obtained based on the measured 9 visual skin parameters were then incorporated into the SYI algorithm (equation 1) to determine the before and after SYI value for the patient.”  (Qu: [0332] L.13-16); and “It was found that the SYI increased from 35.3 measured before the treatment (baseline measurement) to 37.5 measured after the laser ablation treatment to achieve a change in SYI of 2.2.  This change equates to achieving skin characteristics 10.1 years younger according to age correlation of the mathematical model (FIG. 22).” (Qu: [0333] and Figs. 19A-19B and 22).  Figs. 19A-19B show a visualization of the subject’s face to illustrate the aging effect.
The examiner applied the reference of Neeser to teach “determining a predicted future presence of at least one clinical sign of aging for the subject based on receiving protein biomarker concentration information generated from a sample collected from the subject” with “Another embodiment of the present invention discloses a method for assessing skin and associated health conditions in a subject. The method comprises the steps of: obtaining a sample comprising hair, skin cells, proteins or enzymes from a stratum corneum of the subject with a sampling device, wherein one or more agents are disposed thereon and interact with the skin.” (Neeser: [0010]); “Abundance of biomarkers correlating to skin conditions exemplify why it is currently difficult to coordinate products to consumer skin conditions. Stratum corneum is the outer layer of the skin that interacts with the environment. Biomarkers naturally occurring in the stratum corneum are natural moisturizing factors (NMFs), proteins, enzymes, lipids, fatty acids, ceramides, and cytokines. The presence of aldehydes, carbonyl proteins, vitamins, surfactants, metals, pollutants, porphyrins, and bacteria are indicative of various skin conditions. Imbalance of naturally occurring biomarkers or the presence of one or more analytes correlate to skin conditions including, but not limited to dryness, itchiness, flaking, scaling, roughness, wrinkles, elasticity, age spots, bumps, redness, and inflammation. These skin conditions are implicated in several skin problems or diseases, such as oxidative or sun-damage, dehydration, acne, irritation, aging, wrinkles, inflammation, rosacea, eczema, psoriasis, and allergic or contact dermatitis.” (Neeser: [0074]); “Hydration Retention Profiling: In certain embodiments an adhesive is used to collect a skin sample, and that sample is imaged over time. Analyzing logarithmic trend from the performance of the skin sampled at time intervals after tape stripping to assess how moisture is retained in the stratum corneum. The method can be used to look at the decrease in moisture levels over time, as moisture evaporates and the skin samples dries, and becomes lighter in appearance. The logarithmic curve that results from plotting the data points is show below in FIG. 9. FIG. 10 shows the images captured that are the basis for the curve in FIG. 9. The images show a clear trend of increasing whiteness in the skin flakes showing dehydration over time.” (Neeser: [0115] and Figs. 9 and 10) and “Different areas of the body, having different levels of skin hydration, will produce unique curves. FIG. 11A below shows the resultant curve from the skin sample from the cheek as compared to the forehead sample in FIG. 9.” (Neeser: [0116]).
Therefore, biomarkers in the stratum corneum are correlated to the skin conditions of a person and to assess the skin health conditions, samples of skin cells are obtained from the person to assess how moisture is retained in the stratum corneum by taking images of the sample over time.
For details, please see the rejection to the claim above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611